FILED
CHARLOTTE, NC

JUL 29 2020
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA#e sso Be COURT
| CHARLOTTE DIVISION

UNITED STATES OF AMERICA ) DOCKET NO.; 3:19-cr-262-MOC
)
v. ) CONSENT ORDER AND
) JUDGMENT OF FORFEITURE
EUGENE EDWARD LOGAN, III ) PENDING RULE 32.2(c)(2)

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

1. The following property is forfeited to the United States pursuant to 21 U.S.C. §
853, 18 U.S.C. § 924 and 28 U.S.C. § 2461(c), provided, however, that forfeiture of specific assets
is subject to any and all third party petitions under 21 U.S.C. § 853(n), pending final adjudication
herein:

One LO. Inc. Sporter 7.62 caliber AK 47 rifle, serial number S003650, and
ammunition, seized on or about January 20, 2018 during the investigation;

Approximately $172 in US currency, seized on or about January 20, 2018 during the
investigation;

Approximately $8,664 in US currency, seized on or about March 22, 2018 during the
investigation; and

One Excam, Model GT27, .25 caliber handgun, serial number M1I06206, and
ammunition, seized on or about March 22, 2018 during the investigation.

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3, If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

4, Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,

petition the court for a hearing to adjudicate the validity of the alleged interest.

5. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of

Case 3:19-cr-00262-MOC-DSC Document 30 Filed 07/29/20 Page 1 of 2

 
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

6. As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law,

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds of Defendant’s crime(s) herein or property used in any manner to
facilitate the commission of such offense(s) and are therefore subject to forfeiture pursuant to 21
U.S.C. § 853 and/or 18 U.S.C. § 924. The Defendant hereby waives the requirements of Fed. R.
Crim, P, 32.2 and 43(a) regarding notice of the forfeiture in the charging instrument,
announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against Defendant. If the Defendant has previously submitted a claim in response to an
administrative forfeiture proceeding regarding any of this property, Defendant hereby withdraws
that claim. If Defendant has not previously submitted such a claim, Defendant hereby waives all
right to do so, As to any firearms listed above and/or in the charging instrument, Defendant
consents to destruction by federal, state, or local law enforcement authorities upon such legal
process as they, in their sole discretion deem to legally sufficient, and waives any and all right to
further notice of such process or such destruction.

R. ANDREW MURRAY
UNITED STATES ATTORNEY

Pe i

 

 

STEVEN R. KAUFMAN EUGENE EDWARD LOGAN, III
Assistant United States Attorney Defendant
KELVIN SON, ESQ.

Attorney fe efendant— .

ee

a

   

 

Signed this the 29" day of July 2020.

 

Case 3:19-cr-00262-MOC-DSC Document 30 Filed 07/29/20 Page 2 of 2

 
